Citation Nr: 1419114	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-09 223	)	DATE
	)
	)


THE ISSUE

Whether an August 18, 1982 decision of the Board of Veterans' Appeals that denied service connection for a psychiatric disability should be revised on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Robert W. Legg, Attorney at law


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel







INTRODUCTION

The moving party had active service from September 1973 to September 1977.

This matter is before the Board of Veterans' Appeals (Board) as an original action on the motion of the moving party in which he alleges CUE in an August 18, 1982 Board decision which denied, in part, a claim seeking entitlement to service connection for a psychiatric disability.


FINDING OF FACT

The August 18, 1982 Board decision was supported by the evidence then of record, and it is not shown that the applicable statutory and regulatory provisions existing at the time were incorrectly applied.


CONCLUSION OF LAW

The August 18, 1982 Board decision denying entitlement to service connection for a psychiatric disability does not contain clear and unmistakable error.  38 U.S.C.A. § 7111  (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

A motion for reversal or revision of prior Board decisions due to CUE is not a claim but a collateral attack on a prior decision.  Thus, one requesting reversal or revision is not a claimant within the meaning of the law and regulations, and consequently the notice and development provisions of the statutes and regulations do not apply in CUE adjudications.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Therefore, no further discussion regarding the duty to notify or assist is required.

Analysis

A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a); see also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).

The motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to re-filing.  See 38 C.F.R. § 20.1404(b); see also Disabled American Veterans  v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

The review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  See 38 C.F.R. § 20.1403(b) and (c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Examples of situations that are not CUE are: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist a Veteran with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

In this case, the moving party does not contend that the correct facts, as they were known at the time, were not before the Board.  The moving party argues that the Board committed CUE in its August 18, 1982 decision, by incorrectly citing the level of disability as a rationale in deciding the claim; and misapplying the statute governing service connection, 38 C.F.R. § 3.303(a), in that the Board found that a psychiatric disorder was not a result of an "incident of service," when the regulation required that it be "coincident to service."  The moving party contends that the Board changed the standard of review, by using the definition of "incident" to mean an "event" in service.

The Board's August 18, 1982 decision denied service connection for a psychiatric disability.  The Board noted in its findings of fact that while the Veteran was seen for psychiatric and neurological evaluations during service in 1976 and 1977, organic brain syndrome was ruled out and no specific psychiatric disorder was diagnosed following the tentative diagnosis of possible early schizophrenia; that on separation, the Veteran gave a history of trouble sleeping, depression, amnesia, excessive worry, nervous trouble, and periods of unconsciousness all relating to his work, but was found to be normal psychiatrically following a clinical evaluation; and that the May 1981 VA examiner, who noted the Veteran to be apprehensive and anxious, but not significantly depressed, gave a diagnosis of a mild generalized anxiety reaction, with a presently good prognosis.  The Board concluded that organic brain syndrome had been ruled out in service and that the neurological evaluation was normal.  The Board also noted that although psychosis was suspected in service, it had not been confirmed on a subsequent evaluation and the evidence did not show a psychosis at the present time.  The Board concluded by saying that the Veteran's current "psychiatric disorder, anxiety reaction, is mild in degree and not shown to be related to any incident of service." 

As a threshold matter, the Board finds that the arguments advanced by the moving party allege CUE with the requisite specificity.  38 C.F.R. § 20.1404(b).  The Board will, therefore, adjudicate the merits of his claim.

At the time of the August 1982 Board decision, the law provided that service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active service.  38 U.S.C. 310 (1982).  Under 38 C.F.R. § 3.303(a), "service connection connotes many factors but basically means that the facts shown by evidence, established that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing service, was aggravated therein."  38 C.F.R. § 3.303(a) (1982).

After a review of the record as it existed on August 18, 1982, the Board concludes that the decision did not contain CUE warranting a revision or reversal of the denial of service connection for a psychiatric disability.   

The moving party's first allegation of CUE is that the Board considered the severity of the moving party's anxiety reaction when denying service connection.  Essentially, the moving party argues that the Board changed the standard of proof by adding an element for a nexus for service connection, the severity of a current disability.   The moving party is incorrect in this case.  The Board, in stating the existence of a current disability, merely repeated the May 1981 VA examiner's diagnosis of a mild generalized anxiety reaction.  Although the May 1981 VA examiner included the severity of the condition in his diagnosis, it was the diagnosis, not the severity, which was considered by the Board in its discussion.   

Even if the Board's decision was read as adding a second element of nexus, removing the description of the severity of the disability would not have manifestly changed the outcome of the decision.  The Board found that the moving party's current disability was not shown to be related to an incident of service, so whatever the severity of the disability, it would not have changed the outcome of the Board's decision.  For these reasons, the Board finds that this allegation cannot be grounds for CUE in this case.

Turning to the moving party's second allegation of CUE, he alleges that the Board changed the standard of proof for service connection by misapplying  38 C.F.R. § 3.303(a), stating that a psychiatric disorder was not a result of an "incident of service."  The moving party is contending that by using the word "incident," the Board found that the current disability was not the result of an "event" in service.  The moving party is incorrect.  Looking at the August 18, 1982 decision, the Board found that the moving party's current disability was not shown to be "related to any incident of service," not an "incident in service."  The Board's use of "incident of service" is synonymous with the term "coincident to service," as the Board's conclusion was that there was no nexus between the moving party's current disability and his active duty service.  The moving party is basically contending that the Board is not allowed to use synonyms in its decisions.  There is no requirement that the Board quote the exact words of the statutes in the decisions.  A strict interpretation of the statute, as the moving party requires, would actually be contrary to the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts in each case and with all reasonable doubt to be resolved in favor of the claimant.     

Also, applying the term "incident of service" would actually be a more lenient standard than the term "coincident to service."  "Coincident to service" indicates that a temporal relationship exists, that a current disability had to be incurred while in service.  An "incident of service" means that a current disability, incurred during service or following service, was related to service.  An "incident of service" more clearly eliminates the temporal relationship, and would actually be more favorable to the moving party.  In sum, the moving party has not established, without debate, that the lack of use of the term "coincident to service" in the Board's August 1982 decision would have manifestly changed the outcome of his claim, and so it cannot serve as a basis for CUE. 

Therefore, the Board finds that the record at the time of the August 18, 1982 Board decision presented facts that could be evaluated under the law and regulations in existence at the time in such a way as to support the denial of service connection for a psychiatric disability.  Thus, there was no CUE in the August 18, 1982 decision, and the motion to revise that decision must be denied.


ORDER

The motion to revise the August 18, 1982 decision of the Board that denied entitlement to service connection for a psychiatric disability is denied.




                       ____________________________________________
	MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



